DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “auxiliary light emitting elements among at least some of the transparent display elements: and a fingerprint recognition layer on a side of the dielectric layer opposite from the pixel units, the fingerprint recognition layer comprising fingerprint recognition elements, wherein the fingerprint recognition elements are configured to receive light emitted by the auxiliary light emitting elements and reflected by a touch control body to identify fingerprint information,” as recited in claim 1, and “forming auxiliary light emitting elements among at least some of the pixel units: and forming a fingerprint recognition layer on a side of the dielectric layer opposite from the pixel units, wherein each of the pixel units comprises transparent display elements, and forming the fingerprint recognition layer comprises forming fingerprint recognition elements, and the fingerprint recognition elements are configured to identify fingerprint information based on received light emitted by the auxiliary light emitting elements and reflected by a touch control body,” as recited in claim 17 respectively.
Claims 2-13 and 18-19 are also allowed as being directly or indirectly dependent of the allowed independent base claim.

Claims 15 and 16 are also allowed as being directly dependent of the allowed linking claim 14. 
Claim is also allowed as being linking claim of the allowed independent base claim 1.
 Re Claims 1 and 17, ZENG et al. (US 2018/0129852) disclose display panel that includes plurality OLEDs on array substrate and at least one fingerprinting identification unit located in display region close to the array substrate of the OLEDs.
However, ZENG et al. do not disclose the aforementioned allowable limitations of claims 1 and 17.
ZENG et al. (US 2018/0040675) also disclose similar inventive subject matter. However, ZENG et al. do not disclose the aforementioned allowable limitations of claims 1 and 17.
Therefore, prior art of record neither anticipates nor renders obvious the claimed limitations of the instant application either alone or in combination. 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
October 14, 2021